Title: George Wythe: Will and Three Codicils, 11 June 1806
From: Wythe, George
To: 


                        
                            June 11 1806
                        
                        Contemplating that event, which one in the second year of his sixteenth lustrum may suppose to be fast
                            approaching, at this time, the twentieth day of April in the third year of the nineteenth centurie since the Christian
                            epoch, when such is my health of bodie that vivere amem, and yet, such my disposition of mind that, convinced of this
                            truth, what supreme wisdom destinateth is best, obeam libens, i, George Wythe of the citie of Richmond, declare what is
                            herein after written to be my testament, probablie the last: Appointing my friendlie neighbour William Duval executor, and
                            desiring him to accept fifty pounds for his trouble in performing that office over a commission upon his disbursements and
                            receipts inclusive, i devise to him the houses and ground in Richmond, which i bought of William Nelson, and my stock in
                            the funds, in trust, with the rents of one and interest of the other to support my freed woman Lydia Brodnax, and  my freed
                            man Benjamin, and freed boy Michael Brown, during the lives of the two former, and after their deaths in trust to the use
                            of the said Michael Brown; and all the other estate to which i am and shall at the time of my death be entitled i devise
                            to George Wythe Sweney the grandson of my sister.
                        
                            George Wythe SS
                        
                        
                            I, who have here under written my name, this nineteenth day of January in the sixth year of the before
                                mentioned centurie, revoke so much of the preceding devise to George Wythe Sweney as is inconsistent with what
                                followeth. The residuarie estate devised to him is hereby charged with debts and demands. I give my books and small
                                philosophical apparatus to Thomas Jefferson President of the United States of America: a legacie considered
                                abstractlie; perhaps not deserving a place in his museum, but, estimated by my good will to him, the most valuable to
                                him of anything which I have power to bestow. My stock in the funds before mentioned hath been changed into stock in
                                the Bank of Virginia. I devise the latter to the same uses except as to Ben who is dead, as those to which the former
                                was devoted. To the said Thomas Jefferson’s patronage i recommend the freed boy Michael Brown in my Testament named,
                                for whose maintenance, education or other benefit, as the said Thomas Jefferson shall direct, i will the said bank
                                stock or the value thereof, if it be changed again to be disponed. And now
                            Good Lord most mercifull, let penitence
                            Sincere to me restore lost innocence;
                            In wrath my grievous sins remember not;
                            My secret faults out of thy record blot,
                            That after deaths sleep, when i shall awake
                            Of pure beatitude i may partake
                        
                  
                        
                            George Wythe SS
                        
                        
                            
                            I will that Michael Brown have no more than one half my Bank Stock, and George Wythe Sweney, have the
                                other immediatelie.
                            I give to my friend Thomas Jefferson my silver cups and goldheaded cane, and to my friend William Duval
                                my silver ladle and table and teaspoons. If Michael die before his full age, i give what is devised to him to George
                                Wythe Sweney. I give to Lydia Brodnax my fuel: This is to be part of my will and as it were written of the parchment
                                inclosed with my name in two places.
                        
                        
                            24 of February 1806.
                            G. Wythe SS
                            
                        
                        
                            In the name of God Amen!
                            I, George Wythe, of the city of Richmond, having heretofore made my last will on the 20th day of April,
                                in the third year of the nineteenth centurie since the Christian Epoch, and a codicil thereto on the 19th day of
                                January in the sixth year of the aforesaid centurie and another codicil on the 24th day of February 1806—do ordain
                                and constitute the following to be a third codicil to my said will; hereby revoking the said will and codicils in all
                                the devises and legacies in them or either of them contained, relating to, or in any manner concerning George Wythe
                                Sweney, the grandson of my sister; but I confirm the said will and codicils in all other parts except as to the devise
                                and bequest to Michael Brown, in the said will mentioned, who, I am told, died this morning, and therefore they are
                                void. And I do hereby devise and bequeath all the estate which I have devised or bequeathed to the said George Wythe
                                Sweney or for his use in the said will or codicils and all the interest and estate, which I have therein devised or
                                bequeathed in trust for, or to the use of the said Michael Brown, to the brothers and sisters of the said George Wythe
                                Sweney, the grand children of my said sister to be equally divided among them share and share alike. In testimony
                                whereof I have hereunto subscribed my name and affixed my seal, this first day of June in the year 1806.
                        
                        
                            G. Wythe Seal
                        
                        
                            Signed, sealed, published and declared by the said George Wythe the testator, as and for his last will
                                and testament in our presence; and at his desire we have hereunto subscribed our names as witnesses in his presence
                                and in the presence of each other.
                        
                        
                            Edm: Randolph
                            
                            Wm. Price
                            
                            Samuel Grenhow
                            
                            Saml. McCraw
                            
                        
                        
                            Virginia, to wit:
                            At a General Court held at the Capitol in Richmond the eleventh day of June 1806.
                            This Will was this day produced in Court, and there being no subscribing witnesses thereto Edmund
                                Randolph and Peter Tinsley Gent. were sworn, and deposed that they are well acquainted with the hand writing of the
                                testator and verily believe the said Will and the two codicils thereto annexed,—bearing date one on the nineteenth day
                                of January 1806, the other on the twenty fourth day of February 1806, and the name “George Wythe” to said Will, and
                                each of said codicils subscribed, were wholly written by the testators own hand—and another codicil to said Will
                                annexed was proved by the oaths of Edmund Randolph, William Price and Samuel McCraw witnesses thereto—Whereupon the
                                said Will and codicils were ordered to be recorded. And on the motion of William Duval, the executor therein named,
                                who made oath, and together with William Price, Register, his security entered into and acknowledged bond, in the
                                penalty of five thousand dollars, conditioned as the law directs—Certificate was granted him for obtaining a probate
                                of the said Will in due form.
                        
                        
                     Teste Wilson Allen. C:
                                    Civc:
                            
                            A copy
                            Teste Wilson Allen. C:
                                    gl.
                            
                        
                    